
	
		II
		111th CONGRESS
		2d Session
		S. 3893
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Dorgan (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish the Emergency Trade Deficit
		  Commission, and for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The United States has run persistent trade
			 deficits since 1978, and many of such trade deficits since 2000 have been
			 especially large.
			(2)There appeared to
			 be some improvements in the United States trade balance in 2009, but this was
			 during a time of global economic crisis, and the reduction in the United States
			 trade deficit appears to be attributable to a shrinking demand in the United
			 States for imports rather than an increase in United States exports.
			(3)Many of the trade
			 deficits are structural, with the same countries, year after year. In 2009, the
			 United States continued to have significant merchandise trade deficits with the
			 People’s Republic of China ($226,800,000,000), the European Union
			 ($60,500,000,000), Japan ($44,700,000,000), and Mexico ($47,500,000,000),
			 notwithstanding the overall decline in the United States trade deficit. In
			 fact, in 2009, China accounted for 44 percent of the United States merchandise
			 trade deficit.
			(4)While the United
			 States has one of the most open borders and economies in the world, the United
			 States faces significant tariff and nontariff trade barriers with its trading
			 partners.
			(5)The causes and
			 consequences of the United States trade deficit must be documented and
			 recommendations must be developed to expeditiously address structural
			 imbalances in the trade deficit.
			2.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the Emergency Trade Deficit
			 Commission (in this Act referred to as the Commission).
			(b)Membership of
			 commission
				(1)CompositionThe
			 Commission shall be composed of 11 members, of whom—
					(A)3 members shall be
			 appointed by the President, of whom—
						(i)1
			 shall be appointed to represent labor interests;
						(ii)1
			 shall be appointed to represent small businesses; and
						(iii)1
			 shall be appointed to represent manufacturing interests;
						(B)2 members shall be appointed by the
			 President pro tempore of the Senate upon the recommendation of the majority
			 leader of the Senate, after consultation with the chairperson of the Committee
			 on Finance of the Senate;
					(C)2 members shall be
			 appointed by the President pro tempore of the Senate upon the recommendation of
			 the minority leader of the Senate, after consultation with the ranking member
			 of the Committee on Finance of the Senate;
					(D)2 members shall be
			 appointed by the Speaker of the House of Representatives, after consultation
			 with the chairperson of the Committee on Ways and Means of the House of
			 Representatives; and
					(E)2 members shall be appointed by the
			 minority leader of the House of Representatives, after consultation with the
			 ranking member of the Committee on Ways and Means of the House of
			 Representatives.
					(2)Qualifications
			 of members
					(A)Presidential
			 appointmentsOf the members appointed under paragraph (1)(A), not
			 more than 1 may be an officer, employee, or paid consultant of the executive
			 branch.
					(B)Other
			 appointmentsMembers appointed under subparagraph (B), (C), (D),
			 or (E) of paragraph (1) shall be individuals who—
						(i)have
			 expertise in economics, international trade, manufacturing, labor, environment,
			 or business, or have other pertinent qualifications or experience; and
						(ii)are
			 not officers or employees of the United States.
						(C)Other
			 considerationsIn appointing members of the Commission, every
			 effort shall be made to ensure that the members—
						(i)are
			 representative of a broad cross-section of economic and trade perspectives
			 within the United States; and
						(ii)provide fresh
			 insights in identifying the causes and consequences of the United States trade
			 deficit and developing recommendations to address structural trade
			 imbalances.
						(c)Period of
			 appointment; vacancies
				(1)In
			 generalMembers shall be appointed not later than 60 days after
			 the date of the enactment of this Act and each appointment shall be for the
			 life of the Commission.
				(2)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
				(d)Meetings
				(1)In
			 generalThe Commission shall meet at the call of the
			 chairperson.
				(2)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
				(e)Chairperson and
			 vice chairpersonThe members of the Commission shall elect a
			 chairperson and vice chairperson from among the members of the
			 Commission.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business.
			(g)VotingEach
			 member of the Commission shall be entitled to 1 vote, which shall be equal to
			 the vote of every other member of the Commission.
			3.Duties of the
			 commission
			(a)In
			 generalThe Commission shall
			 be responsible for—
				(1)examining the causes and consequences of
			 the United States trade deficit; and
				(2)making recommendations with respect to
			 addressing and reducing structural trade imbalances, including with respect to
			 the United States merchandise trade deficit, in order to promote sustainable
			 economic growth that provides broad-based income and employment gains.
				(b)Causes of United
			 States trade deficitIn
			 examining the causes of the United States trade deficit under subsection
			 (a)(1), the Commission shall, among other things—
				(1)identify and
			 assess the impact of macroeconomic factors, including currency practices,
			 foreign government purchases of United States assets, and savings and
			 investment rates, including savings rates of foreign state-owned enterprises,
			 on United States bilateral trade imbalances and global trade imbalances;
				(2)with respect to
			 countries with which the United States has significant, persistent sectoral or
			 bilateral trade deficits, assess with respect to the magnitude and composition
			 of such trade deficits—
					(A)the impact of
			 tariff and nontariff barriers maintained by such countries and the lack of
			 reciprocal market access as a result of such barriers;
					(B)the impact of
			 investment, offset, and technology transfer requirements by such
			 countries;
					(C)any impact due to
			 the failure of such countries to adhere to internationally recognized labor
			 standards, including the extent to which any such failure affects conditions of
			 competition with the United States or the ability of consumers in such
			 countries to buy United States goods and services;
					(D)any impact due to
			 differences in levels of environmental protection and enforcement of
			 environmental laws between such countries and the United States, including the
			 extent to which such differences affect conditions of competition with the
			 United States;
					(E)policies maintained by such countries that
			 assist manufacturers in such countries, including the impact of such policies
			 on manufacturers in the United States; and
					(F)the impact of
			 border tax adjustments by such countries;
					(3)examine the impact of free trade agreements
			 on the United States trade deficit;
				(4)examine the impact
			 of investment flows both into and out of the United States on the United States
			 trade deficit, including—
					(A)the impact of the
			 relocation of production facilities overseas on the United States trade
			 deficit, including by reviewing major domestic plant closures over an
			 appropriate representative period to determine how much of the production
			 terminated as a result of such closures was relocated offshore;
					(B)the impact of
			 United States outbound investment on the United States trade deficit and on
			 standards of living and production in the United States;
					(C)the impact of
			 foreign direct investment in the United States on the United States trade
			 deficit and on standards of living and production in the United States;
			 and
					(D)the impact of
			 United States bilateral investment treaties, including bilateral investment
			 treaties under negotiation, on the United States trade deficit;
					(5)examine the role
			 and impact of imports of oil and other energy products on the United States
			 trade deficit; and
				(6)assess the extent
			 to which United States foreign policy interests influence United States
			 economic and trade policies.
				(c)Consequences of
			 United States trade deficitIn examining the consequences of the United
			 States trade deficit under subsection (a)(1), the Commission shall, among other
			 things—
				(1)identify and, to
			 the extent practicable, quantify the impact of the trade deficit—
					(A)on the overall
			 domestic economy of the United States; and
					(B)with respect to
			 different sectors of the economy of the United States, on manufacturing
			 capacity, the number and quality of jobs, wages, and health, safety, and
			 environmental standards;
					(2)assess the effects
			 the trade deficits in the areas of manufacturing and technology have on the
			 defense production and innovation capabilities of the United States; and
				(3)assess the impact
			 of significant, persistent trade deficits, including sectoral and bilateral
			 trade deficits, on United States economic growth.
				(d)RecommendationsIn making recommendations under subsection
			 (a)(2), the Commission shall, among other things—
				(1)identify specific
			 strategies for achieving improved trade balances with those countries with
			 which the United States has significant, persistent sectoral or bilateral trade
			 deficits;
				(2)identify United
			 States trade policy tools, including enforcement mechanisms, that can be more
			 effectively used to address the underlying causes of structural trade
			 deficits;
				(3)identify domestic
			 and trade policies that can enhance the competitiveness of United States
			 manufacturers domestically and globally, including those policies of the United
			 States and other countries that have been successful in promoting
			 competitiveness;
				(4)address ways to improve the coordination
			 and accountability of Federal departments and agencies relating to trade;
			 and
				(5)examine ways to
			 improve the adequacy of the collection and reporting of trade data, including
			 identifying and developing additional databases and economic measurements that
			 may be needed to properly assess the causes and consequences of the United
			 States trade deficit.
				4.Report
			(a)ReportNot
			 later than 16 months after the date of the enactment of this Act, the
			 Commission shall submit to the President and the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report that contains—
				(1)the findings and
			 recommendations of the Commission under section 3; and
				(2)any recommendations
			 for administrative and legislative actions as the Commission considers
			 necessary.
				(b)Separate
			 viewsAny member of the Commission may submit additional findings
			 and recommendations as part of the report required by subsection (a).
			5.Powers of
			 Commission
			(a)In
			 generalExcept as provided in subsection (b), the Commission may
			 hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry out
			 this Act.
			(b)HearingsThe
			 Commission shall hold not less than 7 public hearings—
				(1)1 or more of
			 which shall be held in Washington, District of Columbia; and
				(2)not less than 4
			 of which shall be held in different regions of the United States.
				(c)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the chairperson of the
			 Commission, the head of a department or agency shall furnish such information
			 to the Commission.
			(d)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other Federal departments and
			 agencies.
			6.Commission
			 personnel matters
			(a)Compensation of
			 members
				(1)Members who are
			 not Federal employeesEach member of the Commission who is not an
			 officer or employee of the Federal Government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which such member is engaged
			 in the performance of the duties of the Commission.
				(2)Members who are
			 Federal employeesAll members of the Commission who are officers
			 or employees of the United States shall serve without compensation in addition
			 to the compensation received for their services as officers or employees of the
			 United States.
				(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of duties of the Commission.
			(c)Staff
				(1)In
			 generalExcept as provided in paragraph (2), the chairperson of
			 the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional personnel
			 as may be necessary to enable the Commission to perform its duties.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
				(3)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(d)Detail of
			 government employeesAny employee of the Federal Government may
			 be detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Termination of
			 CommissionThe Commission
			 shall terminate 30 days after the date on which the Commission submits its
			 report under section 4(a).
		8.Government
			 Accountability Office auditNot later than 180 days after the date on
			 which the Commission terminates under section 7, the Comptroller General of the
			 United States shall—
			(a)complete an audit of the financial books
			 and records of the Commission; and
			(b)submit to the President and Congress a
			 report on the audit.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $2,000,000 to the Commission to carry out this
			 Act.
		
